Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment on 04/22/2021 with claim 1-7, 21-31, 33-34 are pending in the Application   
 
Reason for allowance
 
 
3.	Claims 1-7, 21-31, 33-34 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-7:
 None of the references of record teaches or suggests the claimed METHOD 
having the limitations/steps:
--“forming a magnetic tunnel junction (MTJ) over the bottom electrode;
 forming a top electrode over the MTJ, a material of the top electrode comprising a first material; and
doping the top electrode with a first dopant, the first dopant including carbon, silicon, or combinations thereof.
In combination with all other limitations /steps as recited in claim 1.
II/ Group II: Claims 21-27:
 None of the references of record teaches or suggests the claimed METHOD 
having the limitations/steps:
--“ forming a magnetic tunnel junction (MTJ) stack over the bottom electrode, the MTJ stack comprising an anti-ferromagnetic layer, a pinning layer, and a free layer; 
forming a top electrode over the MTJ stack, the top electrode physically coupled to the free layer of the MTJ stack, the top electrode comprising titanium nitride: and performing an ion beam etch to thin the top electrode.”--.
In combination with all other limitations /steps as recited in claim 21.
III/ Group III: Claims 28-31, 33-34:
 None of the references of record teaches or suggests the claimed METHOD 
having the limitations/steps:
--“forming a magnetic tunnel junction (MTJ) stack disposed over the bottom electrode, wherein 
forming the MTJ stack comprises:
depositing an anti-ferromagnetic layer on the bottom electrode,
depositing a pinning layer over the anti-ferromagnetic layer, and depositing a free layer over the pinning layer; and depositing a top electrode disposed over the MTJ stack, 
the top electrode having a tensile stress greater than 4.00 Mpa. “--.
In combination with all other limitations /steps as recited in claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                   

                                                       CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM- 6.30 PM US Eastern Time  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                         /THINH T NGUYEN/                         Primary Examiner, Art Unit 2897